Exhibit 10.1

--------------------------------------------------------------------------------




 
Joined Cooperation Agreement






Party A：Zhongshan WINHA Electronic Commerce Company Limited




Party B：




According to the Contract Law of the People's Republic of China and other
relevant laws and regulations, compliance with the principle of equality,
voluntary, fair and good faith , through friendly consultation, Party A signed
the following agreement with Party B about the matters of joined cooperation,
both Parties shall keep promise and execute together.


Article 1: Customer Information




Name
 
ID card No.
 
Franchised outlet address
 
Franchised outlet area
 





Article 2: Cooperation Authorization




Party A authorized Party B to use the trademark, name, logo and other business
resources within the limits of the franchise, Party B engages the business
activities in a unified operating system in accordance with the provisions in
the contract, then pays the franchise fees(means initial fee) to franchiser. At
the same time, Party A shall designate the commodity suppliers for Party B.


Article 3: Cooperation Period




This contract is valid for 5 years, from ______________ to _____________, Party
B will enjoy the priority to renew the contract upon a written application
within 60 days before the expiration of the contract.



--------------------------------------------------------------------------------

Article 4: Rights and Obligations of Party A




1. Party A authorizes Party B to use the company's trademark, name and logo.




2. Party A shall provide commodity suppliers to Party B, and Party B shall
purchase the goods from suppliers introduced by Party A.


3. Party A shall cooperate with Party B in the process of shop site selection,
decoration, purchasing shop-opening equipments, providing related business
training and other matters.


4. Party A has the obligation to provide answers and directions for Party B to
solve Party B's problems through telephone, fax, e-mail, etc.


5. Party A has the right to supervise and manage the business of Party B, which
mainly includes: whether Party B conducts business within the scope and area as
stipulated herein; whether Party B purchases goods and operates business
pursuant to joining requirements regulation. If Party B violates the
regulations, while could not reach an agreement through consultation, Party A
will not return the various joining fees, and shall withdraw authorization and
agreement to declare invalidity of the cooperation.


6. If Party B transfers its franchise store, Party A has the right of first
refusal, the transfer price of the franchise store shall be subject to the
market price.


Article 5: Rights and Obligations of Party B




1. Party B shall exercise franchise rights within the scope designed by Party A.




2. Party B shall use trademarks, names, logos and others in accordance with the
unified standards ruled by Party A.


3. During the operation of Party B, Party B shall not use any content or form of
trademarks and not change or modify Party A's logo without the consent of Party
A.


4. According to requirements of the agreement, Party B shall pay Party A
cooperation fees timely.


5. Party B shall perform franchising projects within the scope of cooperation in
accordance with the contract requirements.


6. Party B would enjoy the results relating to Party A's overall advertising and
large PR activities.



--------------------------------------------------------------------------------

7. Party B shall be confidential to information intellectual property rights,
such as the joining cooperation agreement, empirical methods provided by Party A
and shall not a transfer or impart to others without authorization.


8. Party B shall not cease the business operation and change the premise without
authorization, in case ceased for some reason, Party B shall timely notify Party
A, or otherwise deemed to be a breach.


9. Party B promises Party A: to maintain Party A`s image, not to do any
behaviors that damage Party A's interests; to standardize business behavior and
reasonably handle the relationships among all parties, in case any problem,
contact Party A timely for solution.


10. Party B shall complete the decoration of franchise store within one month
from the signing date of this contract.


Article 6: Standards of Joining Fee




Category of city
First-tier City
 
Second-tier City
 
Third-tier City and Below
 
Size
100 m2 and
below
   
100-2
00 m2
     
200-3
00m2
 
100 m2 and
below
   
100-20
0m2
     
200-30
0 m2
 
200 m2
and
below
   
200-
300 m2
 
Management Fees/Month
70000
 
Yuan
 
80000

Yuan
   
10000

0

Yua n
 
50000
 
Yuan
 
60000

Yuan
   
70000

Yuan
 
40000
 
Yuan
 
5000

0

Yua n
 
Franchise
 
Fee
600000

Yuan
 
550000

Yuan
 
450000

Yuan
 





Article 7: Initial Fee and Payment Mode




1. The initial fees and management fees shall be calculated since March 1, 2016,
Party B shall pay __________________________Yuan (Capitalization:
_________________________________ YUAN) to Party A as initial fees within 60
days from the date of signing the contract.


2. Party B shall pay RMB________ Yuan to Party A as the management fees for
introducing the supplier in the first month while paying the initial fees.



--------------------------------------------------------------------------------

3. Party B shall pay the management fees to Party A before the 10th of every
month since the second month, and the fees are _________ Yuan per month.


Article 8: Provisions of Default




1. Default provisions:




1.1 During the performance of the contract, if Party A has default activities,
Party


A shall return all initial fees to Party B.




1.2 During the performance of the contract, if Party B has default activities,
Party A has the right to ask for Party B 's compensating for the loss, and not
return the initial fees and management fees.


1.3 If the default party made any reputation, economic and other losses to the
other party, it should compensate the other party in accordance with the law,
and meanwhile the other party has the right to unilaterally terminate this
contract. The default party shall not undertake similar business within 2 years.




2. After jointed and paid the initial fees, Party B could not apply for
withdrawal during the contract period. At the same time, Party B shall make the
survey for the local market before joining, combing with their social background
and business operation ability (it depends on the certain circumstances) to
avoid wasting the unnecessary labor, material and financial resources of both
Parties.


3. During the operating process, Party B shall not use any other content or form
of a trademark, and shall not make any change or amendment to the trademark of
Party A without the Party A's approval, if any of circumstances above occurs,
Party A has the right to order Party B to amend it; if Party B failed to amend
within the limit period, it shall undertake the relevant economic and legal
responsibility.


Article 9: Document Exchange




1. The significant or normal notice that relevant to the both Parties shall be
made in writing, if not, the documents shall be deemed to be invalid.


2. The formal document exchange of both Parties shall be taken the form of fax,
registered letter or EMS, and shall be deemed to be valid if complies with one
of following requirements:



--------------------------------------------------------------------------------

①        with common seal or financial seal.





② with the signature of the legal representative. Article 10: Dispute Resolution

Disputes occurred during the performance of the contract shall be settled
through friendly negotiation of both Parties. If failed, either Party has the
right to sue to the People's Court where Party A locates.


Article 11: Other contractual
matters:                                                                                                                .




Article 12: Party B shall give notice to Party A in writing timely when its
address, contacts and other relevant information have changed.


Article 13: For the matters not mentioned in the contract, both parties can sign
a supplementary agreement after negotiation which has the same legal force as
the contract.


Article 14: The contract shall be in duplicate, and each party holds one copy
with the same force and shall come into force at the date of signing and
sealing.


Party A : Zhongshan WINHA Electronic
 
[image00001.jpg]
Commerce Company Limited
Party B:
 
 
Legal Representative:
 
 
 
Signature date: _______________, 2016
 
 
 
Signature date: _________, 2016










--------------------------------------------------------------------------------











